In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-328V
                                     Filed: February 18, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
MYROSLAWA YANGIS              *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages and
v.                            *                               Attorneys’ Fees and Costs;
                              *                               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH           *                               Allergic reaction; Arm injuries
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Patricia A. Finn, Esq., Piermont, NY, for petitioner.
Gordon E. Shemin, Esq., United States Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

        On April 21, 2014, Myroslawa Yangis (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner
alleged that as a result of receiving an influenza (“flu”) vaccine on or about November 6, 2012,
she suffered an allergic reaction and arm injuries. Stipulation for Compensation at ¶ 2, 4, filed Feb.
13, 2015. Further, petitioner alleged that she experienced residual effects of her injury for more
than six months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
        On February 13, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused any
injury to petitioner. Id. at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        The parties also filed a stipulation concerning attorneys’ fees and costs on February 13,
2015, attached hereto as Appendix B. The parties agree to a total award of attorneys’ fees and costs
in the amount of $10,323.00. Stipulation for Attorneys’ Fees and Costs at ¶ 3(a). In accordance
with General Order #9, petitioner represents that she personally incurred costs related to this
proceeding in the amount of $2,177.00. Id. at ¶ 3(b). The undersigned finds the stipulation for fees
and costs reasonable and adopts it as the decision of the Court.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $92,500.00, in the form of a check payable to petitioner, Myroslawa
       Yangis. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       A lump sum of $10,323.00, in the form of a check jointly payable to petitioner and to
       petitioner’s attorney, Patricia Finn, pursuant to 42 U.S.C. § 300 aa-15(e), for
       attorneys’ fees and costs.

       A lump sum of $2,177.00, in the form of a check payable to petitioner only.

       The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MYROSLAWA YANGIS,                    )
                                     )
            Petitioner,              )  No. 14-328V
                                     )  Special Master Gowen
      v.                            )   ECF
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                     )

   STIPULATION OF FACTS CONCERNING ATTORNEYS’ FEES AND COSTS

     It is hereby stipulated by and between the parties, the following factual matters:

     1.     Patricia Finn is the attorney of record for petitioner.

     2.     Petitioner submitted a draft Application for Attorneys’ Fees and Costs to
            respondent’s counsel.

     3.     In informal discussions, respondent raised objections to certain items in
            petitioner’s draft application. Based on those discussions, petitioner now requests
            reimbursement in the following amounts:

            a. $10,323.00, jointly payable to petitioner and Patricia Finn, P.C., for attorneys’
               fees and costs; and

            b. $2,177.00 payable to petitioner for costs she personally incurred in pursuit of
               the petition.

     4.     Petitioner understands that the payments totaling $12,500.00 represent all
            attorneys’ fees and costs available under 42 U.S.C. § 300aa-15(e). Counsel for
            respondent informed counsel for petitioner that respondent does not oppose
            petitioner’s request of $12,500.00 for all attorneys’ fees and costs.

     5.     Nothing in this Stipulation, including the amounts set forth in paragraph 3, should
            be construed as an admission, concession, or waiver by either party as to any of
            the matters raised by petitioner’s request for attorneys’ fees and costs, including
            but not limited to the hourly rates requested, the number of hours requested, and
            other litigation-related costs.
Respectfully submitted,

/s/ Patricia Finn                   /s/ Gordon Shemin
PATRICIA FINN                       GORDON SHEMIN
Patricia Finn Attorney, P.C.        Trial Attorney
450 Piermont Avenue                 Torts Branch, Civil Division
Piermont, New York 10968            U.S. Department of Justice
(845) 398-0521                      P.O. Box 146, Benjamin Franklin Station
Attorney of Record for Petitioner   Washington, D.C. 20044-0146
                                    Tel: (202) 616-4208
                                    Attorney of Record for Respondent

Dated: February 13, 2015